NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DOMINGO ALBERTO HUINAC-                          No. 11-71152
VICENTE,
                                                 Agency No. A070-201-354
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Domingo Alberto Huinac-Vicente, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen deportation proceedings conducted in absentia. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen and review de novo claims of due process violations.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Huinac-Vincente’s motion

to reopen based on lack of notice. Personal service on Huinac-Vincente of the

Order to Show Cause (“OSC”) was valid where there was no statutory requirement

that the OSC be orally translated. See 8 U.S.C. § 1252b(a)(3) (1996); Khan v.

Ashcroft, 374 F.3d 825, 828-29 (9th Cir. 2004) (notice proper where INS adhered

to statutorily imposed procedural requirements and notice was reasonably

calculated to inform petitioner of hearing). Huinac-Vincente’s contention that he

was prejudiced by the absence of oral notice as was required under former 8 C.F.R.

§ 242.1(c) (1996) is not persuasive. See Matter of Hernandez, 21 I. & N. Dec. 224,

226-27 (BIA 1996); see also Kohli v. Gonzales, 473 F.3d 1061, 1066-67 (9th Cir.

2007) (petitioner must demonstrate that he was prejudiced by the agency’s

violation of its own regulation). Huinac-Vincente’s remaining contentions

regarding the sufficiency of the OSC are unavailing.

      The BIA did not abuse its discretion in denying the motion to reopen based

on ineffective assistance of counsel where Huinac-Vincente failed to establish




                                         2                                   11-71152
prejudice. Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir. 2003) (requiring

prejudice to prevail on ineffective assistance claim).

      Accordingly, to the extent Huinac-Vincente contends that his right to due

process was violated when the BIA declined to reopen his case, this contention

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                 11-71152